United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2640
                                  ___________

Judie Hansen, doing business as        *
Wild Wind Petting Zoo, also known as   *
Wild Wind Kennel, also known as        *
WildWind Enterprises,                  *
                                       *
             Petitioner,               *
                                       *
      v.                               * Petition for Review of an Order
                                       * of the Department of Agriculture.
United States Department of            *
Agriculture, Acting through the        * [Unpublished]
Animal and Plant Health Inspection     *
Service (APHIS),                       *
                                       *
             Respondent.               *
                                  ___________

                         Submitted: July 5, 2000
                             Filed: July 24, 2000
                                 ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Judie Hansen petitions for review of a final decision of the Secretary of the
United States Department of Agriculture. Because we have no jurisdiction over the
matter, we dismiss the petition.
       On March 15, 1999, the Secretary denied Hansen’s motion for reconsideration
of a prior decision finding that she had committed various violations of the Animal
Welfare Act and related regulations and standards, and assessing penalties. Hansen
filed her petition for review in this court on June 22, 1999, well after the sixty-day time
limit for filing such a petition. See 7 U.S.C. § 2149(c). This time limit is mandatory
and jurisdictional, and therefore we lack jurisdiction to hear her untimely appeal. See
United States Dep’t of Agric. v. Kelly, 38 F.3d 999, 1003 (8th Cir. 1994) (timeliness
of appeal from administrative order is jurisdictional requirement that cannot be
modified or waived).

      Accordingly, we dismiss Hansen’s petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-